Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 26, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the openings”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “both ends of the base body”.  There is insufficient antecedent basis for this limitation in the claim.  There are no “ends” established to the base body.  
Claim 11 recites the limitation “the both ends of the cavity”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 only established “both ends of the base body”.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “load detection device” in claim 1, “wireless transmission device” in claim 2, “load detection device” in claim 13, “load detection device” in claim 16, and “wireless transmission device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giuliani, U.S. Patent 1,509,235 (1924).
As to claim 1, Giuliani discloses a step apparatus for a vehicle, comprising: 
a foot step (Page 2, Lines 96-122, running boards); 
a load detection device coupled to the foot step to detect a load applied to the foot step (Page 2, Lines 96-122, additional weight); 
a controller in communication with the load detection device and configured to receive and process a load signal detected by the load detection device and to determine whether the foot step is overloaded (Page 2, Lines 96-122, lever arm 1 closes the circuit); and 
an alarm in communication with the controller, the controller configured to generate an alerting signal to control the alarm to send out an alert when the controller has determined the foot step is overloaded (Page 2, Lines 96-122, Figure 3, alarm A, additional weight).
As to claim 2, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani further discloses further comprising a wireless transmission device configured to wirelessly transmit the load signal between the load detection device and the controller, wirelessly transmit the alerting signal between the controller and the alarm, or wirelessly transmit both the load signal between the load detection device and the controller and the alerting between the controller and the alarm (Page 2, Lines 96-122, Figure 3, alarm A, lever arm 1 closes the circuit).
As to claim 16, Giuliani discloses a vehicle, comprising: 
a vehicle body (Page 3, Line 63 – Line 114); and 
a step apparatus, comprising: 
a foot step (Page 2, Lines 96-122, running boards); 
a load detection device coupled to the foot step to detect a load applied to the foot step (Page 2, Lines 96-122, additional weight); 
a controller in communication with the load detection device and configured to receive and process a load signal detected by the load detection device and to determine whether the foot step is overloaded (Page 2, Lines 96-122, lever arm 1 closes the circuit); and 
an alarm in communication with the controller, the controller configured to generate an alerting signal to control the alarm to send out an alert when the controller has determined the foot step is overloaded (Page 2, Lines 96-122, Figure 3, alarm A, additional weight).
As to claim 17, Giuliani discloses the vehicle according to claim 16, and further discloses wherein the step apparatus further comprises a wireless transmission device configured to wirelessly transmit the load signal between the load detection device and the controller, wirelessly transmit the alerting signal between the controller and the alarm, or wirelessly transmit both the load signal between the load detection device and the controller and the alerting between the controller and the alarm (Page 2, Lines 96-122, Figure 3, alarm A, lever arm 1 closes the circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 13-14, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani, U.S. Patent 1,509,235 (1924) in view of Crawford et al., U.S. Patent 10,140,618 B2 (2018).
As to claim 3, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani does not disclose a cloud server, as claimed.  
Crawford et al. discloses a cloud server configured to receive and store at least one of the load signal or the alerting signal (Figure 7, Column 8, Line 61 – Column 9, Line 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 1, as disclosed by Giuliani, with the use of a cloud server, as claimed, as disclosed by Crawford et al., to store the data, using a common and well known system to store data.  
As to claim 4, Giuliani, as modified by Crawford et al., discloses the step apparatus for the vehicle according to claim 3.  Giuliani does not disclose a mobile device, as claimed.  
Crawford et al. discloses a mobile terminal connected to the cloud server, the mobile terminal configured to receive the at least one of the load signal or the alerting signal from the cloud server (Column 9, Lines 8-11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 3, as disclosed by Giuliani, as modified by Crawford et al., with the use of a mobile device, as claimed, as disclosed by Crawford et al., to access the data, using a common and well known system to access data.  
As to claim 5, Giuliani, as modified by Crawford et al., discloses the step apparatus for the vehicle according to claim 4.  Giuliani does not disclose a mobile terminal alarm, as claimed.  Crawford et al. further discloses wherein the mobile terminal is further configured as the alarm (Column 9, Lines 8-11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 4, as disclosed by Giuliani, as modified by Crawford et al., with the use of a mobile device, as claimed, as disclosed by Crawford et al., to provide the alert, using a common and well known system for mobile devices to provide the alert regarding the data.  
As to claim 13, Giuliani discloses a step apparatus for a vehicle, comprising: 
a foot step (Page 2, Lines 96-122, running boards); 
a load detection device coupled to the foot step to detect a load applied to the foot step (Page 2, Lines 96-122, additional weight).
Giuliani does not disclose a cloud server, as claimed. 
Crawford et al. discloses a cloud server configured to receive and process a load signal detected by the load detection device to periodically generate a load change report of the foot step and an overloaded usage report of the foot step (Figure 7, Column 8, Line 61 – Column 9, Line 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus, as disclosed by Giuliani, with the use of a cloud server, as claimed, as disclosed by Crawford et al., to store the data, using a common and well known system to store data.  
As to claim 14, Giuliani, as modified by Crawford et al., discloses the step apparatus for the vehicle according to claim 13.  
Crawford et al. discloses further comprising a mobile terminal connected to the cloud server, the mobile terminal configured to receive the load change report and the overloaded usage report (Column 9, Lines 8-11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 13, as disclosed by Giuliani, as modified by Crawford et al., with the use of a mobile device, as claimed, as disclosed by Crawford et al., to access the data, using a common and well known system to access data. 
 As to claim 18, Giuliani discloses the vehicle according to claim 16.  Giuliani does not disclose a cloud server, as claimed.
Crawford et al. discloses wherein the step apparatus further comprises a cloud server configured to receive and store at least one of the load signal or the alerting signal (Figure 7, Column 8, Line 61 – Column 9, Line 2).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 16, as disclosed by Giuliani, with the use of a cloud server, as claimed, as disclosed by Crawford et al., to store the data, using a common and well known system to store data.  
As to claim 19, Giuliani, as modified by Crawford et al. discloses the vehicle according to claim 18.  Crawford et al. further discloses wherein the step apparatus further comprises a mobile terminal connected to the cloud server, the mobile terminal configured to receive the at least one of the load signal or the alerting signal from the cloud server (Column 9, Lines 8-11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 18, as disclosed by Giuliani, as modified by Crawford et al., with the use of a mobile terminal, as claimed, as disclosed by Crawford et al., to access the data, using a common and well known system to access data.  
As to claim 20, Giuliani, as modified by Crawford et al. discloses the vehicle according to claim 19.  Crawford et al. further discloses wherein the mobile terminal is further configured as the alarm (Column 9, Lines 8-11).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle of claim 19, as disclosed by Giuliani, as modified by Crawford et al., with the use of a mobile device, as claimed, as disclosed by Crawford et al., to provide the alert, using a common and well known system for mobile devices to provide the alert regarding the data.  

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani, U.S. Patent 1,509,235 (1924) in view of Lee et al., U.S. Patent 10,885,759 B1 (2021).
As to claim 6, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani does not disclose a vibrator, flash light, or voice prompter, as claimed.
Lee et al. discloses wherein the alarm is configured as a vibrator, a flash light, or a voice prompter (Column 8, Lines 7-36, vibrator, light, speaker).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 1, as disclosed by Giuliani, with the use of an alarm, as claimed, as disclosed by Lee et al., to provide the alert, using common and well known vibration, light, and voice alerts for almost all mobile devices to provide the alert regarding the data.  

Claims 7 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani, U.S. Patent 1,509,235 (1924) in view of Woolf et al., U.S. Patent Application Publication 2015/0137482 A1.
As to claim 7, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani does not disclose a strain gauge, as claimed. 
Woolf et al. discloses wherein the load detection device is a weight detection strain gauge, and the weight detection strain gauge is arranged over an entire length of the foot step (0060, 0070, 0072).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 1, as disclosed by Giuliani, with the use of a strain gauge, as claimed, as disclosed by Woolf et al., to provide the weight sensor, using common and well known sensor to measure that type of force.  
As to claim 9, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani does not disclose a cavity, as claimed.  
Woolf et al. discloses wherein the foot step comprises a base body and a cover plate, the base body having a cavity and an opening in communication with the cavity, the cover plate arranged with respect to the opening to cover the opening, and the load detection device is disposed in the cavity and under the cover plate (0008, 0009, Figure 14, Figure 15).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 1, as disclosed by Giuliani, with the use of a base body and cover plate, as claimed, as disclosed by Woolf et al., to provide the sensor inside the cavity, allowing protection for the sensor and incorporation into the housing and vehicle.  
As to claim 10, Giuliani, as modified by Woolf et al. discloses the step apparatus for the vehicle according to claim 9.
It would have been obvious to include a plurality of the openings and a plurality of the load detection devices, as claimed.  
See MPEP 2144.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
As to claim 11, Giuliani, as modified by Woolf et al., discloses the step apparatus for the vehicle according to claim 9.  
Woolf et al. further discloses wherein the cavity runs through the base body along the length direction of the base body, and wherein the foot step further comprises end covers arranged at both ends of the base body to enclose the both ends of the cavity, respectively (Figure 14).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 9, as disclosed by Giuliani, as modified by Woolf et al., with the use of a cavity cover, as claimed, as disclosed by Woolf et al., to provide the sensor inside the cavity, allowing protection for the sensor and incorporation into the housing and vehicle.  

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani, U.S. Patent 1,509,235 (1924).
As to claim 8, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani does not disclose a plurality of weight sensors.
Utilizing a plurality of sensors along the foot step would have been common knowledge in the relevant art and well-known to include multiple sensors along the foot step.
See MPEP 2144.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani, U.S. Patent 1,509,235 (1924) in view of Otacioglu et al., U.S. Patent 10,427,607 B2 (2019).
As to claim 12, Giuliani discloses the step apparatus for the vehicle according to claim 1.  Giuliani does not disclose a retractable device, as claimed. 
Otacioglu et al. discloses further comprising at least one retractable device, wherein the foot step is mounted to the retractable device, and the retractable device is configured to drive the foot step to move between an extended position and a retracted position (Figure 2, Figure 3a, Column 5, Line 40 – Column 6, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 1, as disclosed by Giuliani, with the use of a retractable device, as claimed, as disclosed by Otacioglu et al., to provide a retractable foot step, allowing less interference in operating the vehicle and greater access when the step is needed, using a retractable step, that is well known in the relevant art and commercially available in vehicle running boards. 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani, U.S. Patent 1,509,235 (1924) in view of Crawford et al., U.S. Patent 10,140,618 B2 (2018), as applied to claim 13, and further in view of Otacioglu et al., U.S. Patent 10,427,607 B2 (2019).
As to claim 15, Giuliani, as modified by Crawford et al., discloses the step apparatus for the vehicle according to claims 13.  Giuliani does not disclose a retractable device, as claimed.
Otacioglu et al. discloses further comprising at least one retractable device, wherein the retractable device is connected to the foot step to drive the foot step to move between an extended position and a retracted position (Figure 2, Figure 3a, Column 5, Line 40 – Column 6, Line 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the step apparatus of claim 13, as disclosed by Giuliani, as modified by Crawford et al., with the use of a retractable device, as claimed, as disclosed by Otacioglu et al., to provide a retractable foot step, allowing less interference in operating the vehicle and greater access when the step is needed, using a retractable step, that is well known in the relevant art and commercially available in vehicle running boards. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666